Citation Nr: 0634998	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-20 271A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel

REMAND

The appellant served in the Army Reserves from July 1974 to 
April 1996, which included periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction of the case has since been 
transferred to the RO in Jackson, Mississippi.

The appellant contends that his hypertension is related to 
his ACDUTRA service.  A review of his service medical records 
(SMRs) reveals multiple instances of treatment for 
hypertension and high blood pressure readings.  However, 
there is no suggestion from the records whether hypertension 
had its onset during a period of ACDUTRA.  Moreover, the 
record is lacking the appellant's exact dates of ACDUTRA.  
During his hearing before the Board in May 2006, he submitted 
a Chronological Statement of Retirement Points, which 
indicates that the appellant had multiple periods of ACDUTRA 
between 1974 and 1994.  However, the specific dates of 
ACDUTRA are not disclosed in the document.  As a result, the 
RO should seek verification of the exact dates of the 
appellant's periods of ACDUTRA while serving with the Army 
Reserves.

The appellant also testified that he suffered a heart attack 
while on ACDUTRA when he was stationed in Wiesbaden, Germany 
and that he was not aware that he had hypertension until this 
happened.  This apparently occurred at some point in 1988.  
However, there are no records of this instance in the claims 
file.  The RO should try to locate these records.

The RO should schedule the appellant for a VA medical 
examination.  An opinion should be solicited from the 
examiner as to whether it is as likely as not that any 
current hypertensive vascular disease had its onset during, 
or can be attributed to, any of the appellant's verified 
periods of ACDUTRA, or whether it is more likely attributable 
to other causes or had its onset during other time periods.

Regarding the claim of service connection for glaucoma, the 
appellant alleges that his glaucoma is secondary to his 
hypertension.  The RO has adjudicated the glaucoma disability 
on a direct basis.  In order to afford the appellant the due 
process to which he is entitled, the Board finds that a 
remand of the glaucoma issue is also necessary, especially 
given the need to obtain additional evidence with respect to 
the claim of service connection for hypertension.

The Board points out that during the pendency of this appeal, 
the regulation regarding secondary service connection was 
amended.  See 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  38 C.F.R. § 3.310(b) was revised to 
address aggravation of nonservice-connected disabilities, 
effective October 10, 2006.  The RO should notify the 
appellant and his representative of both the old provision 
and this amendment to the regulations.

The RO should also schedule the appellant for a VA medical 
examination to determine the nature of any current glaucoma.  
An opinion should be solicited from the examiner as to 
whether it is as likely as not that any current glaucoma had 
its onset during, or can be attributed to, any of the 
appellant's verified periods of ACDUTRA, or whether it is 
more likely attributable to other causes or had its onset 
during other time periods.  The examiner should also be asked 
to give an opinion as to whether any current glaucoma is the 
result of the appellant's hypertension, or is aggravated by 
his hypertension.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should verify the exact dates 
of the appellant's periods of ACDUTRA.

2.  All of the appellant's medical 
records from when he was stationed in 
Wiesbaden, Germany, should be requested 
and associated with the claims folder.

3.  The appellant should be advised as to 
the regulation regarding secondary 
service connection, as well as the recent 
changes to 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  He should 
be told what is required to substantiate 
a claim in the context of both old and 
new versions of 38 C.F.R. § 3.310.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.

4.  After the above actions are 
accomplished, the RO should schedule a VA 
examination to determine the etiology of 
any hypertensive vascular disease.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
physician designated to examine the 
appellant.  (The exact dates of ACDUTRA 
should be pointed out to the examiner.)  
Based on the review of the evidence and 
the physical examination, the examiner 
should render an opinion as to whether 
the appellant has hypertension and 
whether it is as likely as not that such 
disease had its onset during or is 
otherwise traceable to any of the 
appellant's periods of ACDUTRA, or 
whether it is more likely attributable to 
other causes or had its onset during 
other time periods.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

5.  The RO should also schedule a VA 
examination to determine the etiology of 
any glaucoma.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the physician designated to examine 
the appellant.  (The exact dates of 
ACDUTRA should be pointed out to the 
examiner.)  Based on the review of the 
evidence and the physical examination, 
the examiner should render an opinion as 
to whether the veteran has glaucoma and 
whether it is as likely as not that such 
disease had its onset in or is otherwise 
traceable to any of the appellant's 
periods of ACDUTRA; whether it is the 
result of, or aggravated by, the 
appellant's hypertension; or whether it 
is more likely attributable to other 
causes or had its onset during other time 
periods.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

6.  After the requested development has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, it should be 
returned to the examiner.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  (Application of both old and new 
provisions of 38 C.F.R. § 3.310 should be 
undertaken when considering the glaucoma 
claim (should service connection for 
hypertension be granted).)  If any 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should include 
both old and new versions of 38 C.F.R. 
§ 3.310.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

